Citation Nr: 0625283	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 
9, 1998 for the grant of service connection and award of a 10 
percent disability evaluation for spastic colitis.

2.  Entitlement to an initial evaluation, in excess of 10 
percent, for spastic colitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to November 1945. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which effectuated a Board grant of 
entitlement to service connection for spastic colitis and 
rated this disorder as 10 percent disabling, effective from 
September 9, 1998. 

In July 2006, the veteran appeared in Washington DC. and 
offered testimony in support of his claims before the 
undersigned.  A transcript of the veteran's testimony has 
been associated with his claims file.


FINDINGS OF FACT

1. Service connection for spastic colitis was denied by Board 
decisions dated in August 1958 and July 1959 and thereafter 
by unappealed RO rating actions dated in August 1959, and 
October 1981.

2.  On September 9, 1998, the veteran filed a new request to 
reopen his claim of entitlement to service connection for 
spastic colitis; the claim was reopened and denied by the RO 
on the merits by a September 1999 decision; the veteran 
perfected his appeal of the RO's determination and, in a 
November 2003 decision, the Board granted the veteran's claim 
for service connection for spastic colitis. 

3.  In an April 2004 rating decision, the RO effectuated the 
Board's November 2003 decision, and granted service 
connection for spastic colitis, effective from September 9, 
1998.

4.  Severe spastic colitis is not demonstrated by the 
evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for service connection 
for spastic colitis prior to September 9, 1998, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400 (2005).

2. The criteria for an initial evaluation in excess of 10 
percent for spastic colitis are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.114, 
Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Given the foregoing, the Board 
finds that the notice letters dated in April and May 2005 
complied with the specific requirements of the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was not 
provided such notice in this time frame.  However, after 
sending the veteran the April and May 2005 VCAA letters to 
comply, the RO readjudicated his claim in the July 2005 
statement of the case (SOC) based on any additional evidence 
that had been received since the initial rating decision 
in question.  Consequently, error in the timing of the VCAA 
notice has not caused harm to the veteran.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  However, in the 
instant case, as the veteran's claims are being denied, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

Thus, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Id. At 125.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims,"  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's VA and 
private treatment records.  The veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date

The veteran seeks an effective date earlier than September 9, 
1998 for the grant of service connection and award of a 10 
percent disability evaluation.  He argues that the 
appropriate date for service connection should be immediately 
following his separation from service in 1945.

A review of the record reflects that a November 1945 rating 
decision by the RO denied the veteran's claim for entitlement 
to service connection for a disorder manifested by left side 
pain as not shown by the evidence of record.  The veteran did 
not appeal this action.

In a letter dated in March 1958, the veteran was informed by 
the RO that his claim for a left side disorder was again 
being considered and that he should submit any evidence 
supportive of his claim.  In response the veteran in a 
statement dated in March 1958 asserted that this was not a 
recent claim as it had previously been filed with a VA 
representative at Fort Dix, New Jersey in November 1945.  He 
reported that he had evidence of treatment for spastic 
colitis since 1946 to the present.

Service connection for spastic colitis was thereafter denied 
by an RO rating action dated in March 1958 on the basis that 
his service medical records failed to reveal any evidence of 
colitis in service.  The veteran was notified of this 
determination in April 1958.  Statements were then received 
from several private physicians in support of the veteran's 
claims.  A rating decision by the RO in April 1958 continued 
the denial of service connection for spastic colon.  The 
veteran was notified that same month.  In June 1958 he 
presented at a hearing at the RO and offered testimony in 
support of his claim.  The denial of service connection for 
spastic colon was continued by the RO.  The veteran was 
notified of this by the RO in a letter dated in July 1958.  
Service connection for spastic colon was then denied by the 
Board in a decision dated in August 1958.

In September 1958, the veteran filed an application to reopen 
his claim with hearing testimony proffered at an RO hearing 
in June 1958.  A RO decision in October 1958 found that new 
and material evidence to reopen his claim for service 
connection for spastic colitis had not been submitted.  The 
veteran was notified by the RO of this determination in a 
letter dated in October 1958.  He thereafter submitted an 
affidavit from an acquaintance recollecting the veteran's 
complaints of abdominal pain and constipation following his 
service separation. The RO by a rating decision in March 1959 
continued the denial of service connection for spastic 
colitis.  The veteran was notified of this determination by 
an RO letter dated in March 1959.  Service connection for 
spastic colon was then denied by the Board in a decision 
dated in July 1959.

Following the submission by the veteran of a private 
physician's statement dated in July 1959, the RO informed the 
veteran by letter dated in August 1959 that a change in the 
previous denial of service connection for spastic colon was 
not warranted. The veteran did not appeal.

In September 1981 the veteran submitted an application to 
reopen his claim for service connection for spastic colon 
with a statement from a private physician dated in September 
1981.  The RO determined by a rating decision dated in 
October 1981 that the evidence submitted was not new and 
material.  The veteran was notified of this determination by 
a letter dated in November 1981.  He did not appeal.

In a statement dated in April 1993, the veteran stated that 
he wished to reopen a claim for a service-connected 
disability.  He stated that in order to present his claim 
effectively he needed copies of service medical records in 
VA's possession and requested that they be provided to him 
free of charge.  This information was forwarded to the 
veteran in May 1994.

In a statement received in October 1996, the veteran 
indicated that he was writing concerning his claim for 
service connection for a gastrointestinal disorder.  He 
reported the history of his condition and requested "an 
opportunity to sit down with a Hearing Officer so that I may 
be able to explain this whole horrible story."  In 
correspondence received in April 1997 the veteran inquired 
into the status of his request for a hearing and answers to 
"certain questions."  In a letter dated that same month the 
RO acknowledged the veteran's statement received in October 
1996 and responded that the veteran's "claim was not 
established until April 14, 1997."  In May 1997, the veteran 
requested a postponement of his hearing scheduled for June 
1997 based on the fact that he was awaiting further medical 
evidence.  The veteran's hearing was rescheduled for July 
1997.  He failed to appear.

By a letter dated in July 1997, the veteran was informed by 
the RO that new and material evidence was required in order 
to consider his application to reopen his previously denied 
claim.  In a letter dated in December 1997, the RO informed 
the veteran that unless new and material evidence was 
received by July 1998, his claim would be denied and 
information received thereafter would be considered as a new 
claim.  In a lengthy letter dated in January 1998, the 
veteran related the history of his complaints and of his 
claim.

In a statement received on September 9, 1998, the veteran 
submitted a letter dated in August 1998 from his private 
physician opining that the veteran's spastic colitis 
developed and had its etiology while he was in service and 
requested this be considered new and material evidence to 
reopen his claim for this disorder.  The claim was 
subsequently reopened by a RO rating decision dated in 
September 1999. Thereafter, the Board in a decision dated in 
November 2003 granted service connection for the veteran's 
spastic colitis.  This decision was based on statements 
received from the veteran's private physicians in connection 
with his reopened claim.

In April 2004, the RO effectuated the Board's grant of 
service connection and assigned a 10 percent disability 
evaluation for the veteran's spastic colitis, effective from 
September 9, 1998.

During his hearing in July 2006, the veteran maintained that 
he suffered from spastic colitis since service and that 
November 1945 was the appropriate effective date for the 
grant of service connection.

Legal Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1998 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of September 9, 
1998, is the earliest effective date assignable for service 
connection for spastic colitis as a matter of law.  The date 
of receipt of the veteran's original claim specifically 
seeking service connection for spastic colitis was more than 
one year after his separation from service in 1945.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the 
claim, or the date entitlement arose.

Here, the veteran claimed service connection for spastic 
colitis in March 1958 and his claim was denied by a VA agency 
of original jurisdiction that same month.  The veteran 
perfected an appeal as to the RO's action and service 
connection for spastic colitis was denied by the Board in 
August 1958.  He next sought to have the claim for service 
connection reopened, filing a request in September 1958.  
After reviewing additional evidence, the RO denied the 
veteran's claim in an October 1958 rating decision.  The 
veteran perfected an appeal as to this action and service 
connection for spastic colitis was again denied by the Board 
in a decision dated in July 1959.  Thereafter attempts to 
reopen the claim for service connection for spastic colitis 
was denied by unappealed RO actions dated in August 1959 and 
October 1981.   

Between November 1981 and September 1998, the veteran failed 
to advance his efforts to submit a new application to reopen 
his claim as shown by the evidence summarized above

A new claim for service connection for spastic colitis was 
thereafter received by the RO on September 9, 1998.  The 
veteran thereafter perfected an appeal as to the RO's 
subsequent rating decision denying service connection for 
this disorder.  After considering new evidence from the 
veteran's private physicians obtained in connection with this 
claim, the Board granted service connection, and the RO 
effectuated that decision, granting service connection, 
effective from September 9, 1998, the date of receipt of the 
reopened claim.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998) (to the effect that "a claim must be filed in 
order for any type of benefit to be paid").

Although the veteran contends that service connection should 
be granted from 1945, when he filed an initial claim for 
service connection for a disorder manifested by left side 
pain, there was no objective evidence then on file evidencing 
this disorder.  "Left side pain", as such, is too general a 
term, and could have referred to musculoskeletal or 
neurological impairment, in addition to gastrointestinal 
disability.  Moreover, in August 1958 and July 1959, the 
Board denied the veteran's claim for service connection for 
spastic colitis.  In July 1959, the RO again informed the 
veteran that service connection for spastic colitis was not 
warranted.  He did not perfect an appeal as to that 
determination and, thus, that determination is final.  Nor 
did he perfect an appeal as to the RO's October 1981 denial.  

It was the veteran's September 1998 reopened claim that 
ultimately led to the November 2003 Board decision and April 
2004 rating action, in which service connection was granted 
and a 10 percent disability evaluation assigned, effective 
from September 9, 1998.  The medical statement from R.B., 
M.D., dated in August 1998 was the first medical statement 
that clearly related the veteran's ongoing gastrointestinal 
problems to service, based on the physician's review of the 
service medical records.  Earlier private medical statements 
failed to indicate an nexus between service and the spastic 
colon disorder.  

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for spastic colitis any earlier than that 
which has been currently assigned, i.e., September 9, 1998. 
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Increased Rating - Spastic Colitis

The veteran essentially contends that his spastic colitis is 
more disabling than currently evaluated.  In this regard, 
during hearing testimony in July 2006 and in other statements 
on file that he alleged constant abdominal distress and 
occasional diarrhea alternating with constipation.  He 
testified that his constipation is almost constant and that 
he never has a normal stool.

In May 1998 letter, a private physician, J.A.H., M.D., stated 
that prior to leaving private practice he treated the veteran 
between 1956 and 1977 for spastic colitis.  He stated that 
the veteran's condition was quite disabling from time to time 
with diarrhea, bloating, and considerable abdominal pain.

In a February 2003 letter, a private physician, Dr. R.B., 
reported that the veteran complained of erratic bowel 
movements, often complaining of a lot of constipation but 
lately some diarrhea but no over bleeding.  He described the 
veteran as a remarkable healthy appearing individual in no 
acute distress.  The abdominal examination was unremarkable.  
Dr. B. stated that the veteran had developed a change in 
bowel habits and also had a history of colonic polyps.  He 
recommended a colonoscopy and possible polypectomy.

During a VA examination in February 2004, the veteran 
reported diarrhea intermittingly with constipation.  The 
symptoms came on every couple of months, lasting for three to 
four days.  He reported associated cramping of about 5/10 in 
intensity located in his left quadrant that lasted for 30 
minutes-to-one hour and sometimes, lasting a day.  On 
physical examination, bowel sounds were present on 
auscultation, in all four quadrants.  On palpation, he was 
nontender in all four quadrants.  On percussion, there were 
no signs of hepatosplenomegaly, no hepatojugular reflux.  His 
state of nutrition was described as good.  The diagnosis was 
spastic colon manifested by bouts of diarrhea every couple of 
months relieved with medication. 

When examined by VA in April 2005, the veteran reported that 
he has been getting diarrhea for the past sixty years, about 
three to four bowel movements per week.  At the same time, he 
had a constant dull pain in the left side about 5/10 in 
intensity.  On physical examination, the veteran was 
described as medium build.  His state of nutrition was 
characterized as good.  On abdominal examination bowel sounds 
were present in all four quadrants.  On palpation, there was 
some slight tenderness on the left lower quadrant.  On 
percussion, there were no signs of hepatosplenomegaly.  The 
diagnosis was irritable bowel syndrome.  The veteran stated 
that his condition continued to bother him about three or 
four times per week manifested by diarrhea.  He reported that 
every day he would get about three to four bowel movements 
which interfered with his daily activity because he had to be 
close to a bathroom.

VA outpatient treatment records compiled between April 2004 
and March 2005 have been received and associated with the 
claims file.  These records show evaluation and treatment for 
various concerns but do not contain complaints and/or 
findings referable to veteran's spastic colitis.

In June 2005, the veteran underwent a private colonoscopy 
with multiple biopsies.  Physical examination of the veteran 
noted the abdomen to be soft, non-tender, and non-distended.  
Rectal examination at the time revealed no stool in the 
rectal vault and the veteran was guaiac negative.  The pre-
operative diagnostic impression was that the veteran's rectal 
bleeding was most likely secondary to lower GI bleeding, 
possibly secondary to diverticular bleed, hemorrhoidal bleed, 
AVM, anal fissure, etc.  The post-operative diagnosis was 
patchy erythema and edema consistent with colitis extending 
from 40 cm to 50 cm.

Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

731
9
Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):


Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress................
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress  
10

Mild; disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7913 (prior to July 2, 
2001)

731
9
Irritable colon syndrome (spastic colitis, mucous 
colitis, etc.):
Ratin
g

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress
30

Moderate; frequent episodes of bowel disturbance 
with abdominal distress
10

Mild, disturbances of bowel function with 
occasional episodes of abdominal distress
0
38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).

The veteran's spastic colitis is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7319.  The Board notes that, effective July 2, 2001, the 
rating criteria used to determine the severity of 
disabilities affecting the digestive system was revised. 
However, there were no substantive changes to Diagnostic Code 
7319.  

Words such as "moderate" and "severe" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

Evaluating the veteran's disability with the applicable 
criteria, the Board finds that the veteran has reported 
alternating diarrhea and constipation, with almost constant 
constipation and abdominal distress.  On examination in 
October 2004 his symptoms were described as intermittent 
diarrhea lasting three to four days every couple of months.  
He further stated that he got relief from taking medication 
and then would have three to four days of constipation along 
with cramping lasting mostly 30 minutes to an hour.  During 
his April 2005 examination, the veteran reported getting 
diarrhea about three or four times per week along with a 
constant dull pain.  He did not indicate how often he was 
constipated.  He stated during his July 2006 Board hearing 
that he experiences mostly constipation, which is almost 
constant if he doesn't take Metamucil at least 2 or 3 times a 
day.  

Based on the evidence of record, the Board finds that while 
the veteran experiences constipation, diarrhea, and abdominal 
cramping, these symptoms do not occur more or less 
constantly. As noted above, the veteran's diarrhea comes 
occasionally and while he has testified that he has 
constipation all the time, he has also reported on VA 
examination in April 2005 that he experiences diarrhea 3 to 4 
times per week and has testified that his constipation is 
relieved by Metamucil.  The veteran's inconsistent report of 
symptoms and examination findings, showing essentially a good 
state of nutrition without evidence of abdominal distress, 
fail to reflect severe spastic colitis. Therefore, an 
increased rating to 30 percent is not warranted.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for a 
higher initial rating.




ORDER

An effective date earlier than September 9, 1998, for the 
grant of service connection and award of a 10 percent 
disability evaluation for spastic colitis is denied.

An initial evaluation, in excess of 10 percent, for spastic 
colitis is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


